Filed 7/31/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 190







In the Interest of A.T.

----------

Frederick R. Fremgen, State’s Attorney, 		Petitioner and Appellee



v.



A.T., a child, D.D., father, 		Respondents



and



C.A.M.T., mother, 		Respondent and Appellant







No. 20180269







Appeal from the Juvenile Court of Stutsman County, Southeast Judicial District, the Honorable Mark T. Blumer, Judge.



AFFIRMED.



Per Curiam.



Frederick R. Fremgen, State’s Attorney, Jamestown, ND, petitioner and appellee (on brief).



Scott R. Sandness, Jamestown, ND, for respondent and appellant, C.A.M.T. (on brief).

Interest of A.T.

No. 20180269



Per Curiam.

[¶1]	The mother, C.A.M.T., appeals from a juvenile court order terminating her parental rights in A.T.  The juvenile court found the child is deprived, the conditions and causes of the deprivation are likely to continue, and the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm.  
See
 N.D.C.C. § 27-20-44(1)(c)(1).  The juvenile court also found the child had been in foster care for more than 450 of the previous 660 nights.  
See
 N.D.C.C. § 27-20-44(1)(c)(2).  The mother argues clear and convincing evidence does not support a finding that the child was deprived, that the conditions and causes of deprivation are likely to continue, or that by reason thereof the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm.  The juvenile court’s findings are not clearly erroneous, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers